Case 2:20-cv-05554-RSWL-AGR Document 31 Filed 08/25/21 Page 1 of 16 Page ID #:474



1

2

3

4                                              127( &+$1*(6 0$'( %<
5
                                               7+( &2857

6

7

8                            UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11
     JOHN DOE 1; an individual; and JOHN        2:20-cv-05554-RSWL-AGR
     DOE 2, an individual,                      Hon. Ronald S. Lew
12
                 Plaintiffs,                    [PROPOSED] ORDER ON
13
                                                STIPULATION FOR
14               vs.                            PROTECTIVE ORDER
15
     UNITED AIRLINES, INC.,
16
                 Defendant                      Complaint Filed: May 18, 2020
17

18
                                  [PROPOSED] ORDER
19
           GOOD CAUSE APPEARING, the Court hereby approves this Stipulation
20
     and Protective Order.
21
           IT IS SO ORDERED.
22

23
      Dated: $XJXVW  
24
                                       +21 $/,&,$ * 526(1%(5*
25
                                       81,7(' 67$7(6 0$*,675$7( -8'*(
26

27

28
                                           1
Case 2:20-cv-05554-RSWL-AGR Document 31 Filed 08/25/21 Page 2 of 16 Page ID #:475



1    WORTHE HANSON & WORTHE
2    TODD C. WORTHE – State Bar No. 177452
     MACKENZIE C. FOELLMER – State Bar No. 255721
3
     1851 East First Street, Suite 860
4    Santa Ana, California 82705
     Telephone (714) 285-9600           127( &+$1*(6 0$'( %< 7+(
5
     Facsimile (714) 285-9700           &2857
6    TWorthe@Whwlawcorp.com
7
                            UNITED STATES DISTRICT COURT
8
                          CENTRAL DISTRICT OF CALIFORNIA
9

10   JOHN DOE 1; an individual; and JOHN             2:20-cv-05554-RSWL-AGR
11
     DOE 2, an individual,                           Hon. Ronald S. Lew
12                Plaintiffs,                        STIPULATION AND PROPOSED
13                                                   PROTECTIVE ORDER
                  vs.
14

15
     UNITED AIRLINES, INC.,                          Complaint Filed: May 18, 2020
16                Defendant
17

18
           IT IS HEREBY STIPULATED by and between the Parties to the above-

19   captioned action: a) John Doe 1 and John Doe 2 (“Plaintiffs”), and b) United
20   Airlines, Inc. (individually referred to as “Defendant,” and collectively referred to
21   as “Parties”), by and through their respective counsel of record, that in order to
22   facilitate the exchange of information and documents which may be subject to
23   confidentiality limitations on disclosure due to federal laws, state laws, and privacy
24   rights, the Parties stipulate as follows:
25         1.     In this Stipulation and Protective Order, the words set forth below shall
26   have the following meanings:
27                a.     “Proceeding” means: 1) the above-entitled lawsuit known as
28
                                                 1
Case 2:20-cv-05554-RSWL-AGR Document 31 Filed 08/25/21 Page 3 of 16 Page ID #:476



1
     John Doe 1 and John Doe 2 v. United Airlines, Inc. et al, Central District Court,
2
     Case No. 2:20-cv-05554-RSWL-AGR.
3
                   b.     “Court” means the Hon. Ronald S. Lew, or any other judge to
4
     which the Proceeding is or may be assigned, including Court staff participating in
5
     such Proceeding, and any jury convened to decide any issue pertaining to such
6
     Proceeding.
7
                   c.     “Confidential” means any information which is in the possession
8

9
     of the Designating Party who believes in good faith that such information is entitled

10
     to confidential treatment under applicable law.

11                 d.     “Confidential Materials” means any Documents, Testimony or
12   Information as defined below designated as “Confidential” pursuant to the
13   provisions of this Stipulation and Protective Order.
14                 e.     “Designating Party” means the Party that designates Documents,
15   Testimony, or Information, as defined below, as “Confidential.”
16                 f.     “Disclose” or “Disclosed” or “Disclosure” means to reveal,
17   divulge, give, or make available Materials, or any part thereof, or any information
18   contained therein.
19                 g.     “Documents” means (i) any “Writing,” “Original,” and
20   “Duplicate” as those terms are defined by California Evidence Code Sections 250,
21
     255, and 260, which have been produced in discovery in this Proceeding by any
22
     person, and (ii) any copies, reproductions, or summaries of all or any part of the
23
     foregoing.
24
                   h.     “Information” means the content of Documents or Testimony.
25
                   i.     “Testimony” means all depositions, declarations or other
26
     testimony taken or used in this Proceeding.
27
           2.     The Designating Party shall have the right to designate as “Confidential”
28
                                                2
Case 2:20-cv-05554-RSWL-AGR Document 31 Filed 08/25/21 Page 4 of 16 Page ID #:477



1
     any Confidential Materials that the Designating Party in good faith believes contain
2
     non-public information that is entitled to confidential treatment under applicable law.
3
               3.   The entry of this Stipulation and Protective Order does not alter, waive,
4
     modify, or abridge any right, privilege or protection otherwise available to any Party
5
     with respect to the discovery of matters, including but not limited to any Party’s right
6
     to assert the attorney-client privilege, the attorney work product doctrine, or other
7
     privileges, or any Party’s right to contest any such assertion.
8

9
               4.   Any Documents, Testimony, or Information to be designated as

10
     “Confidential” must be clearly so designated before the Document, Testimony, or

11   Information is Disclosed or produced. The “Confidential” designation should not
12   obscure or interfere with the legibility of the designated Information.
13                  a.    For Documents (apart from transcripts of depositions or other
14   pretrial or trial proceedings), the Designating Party must affix the legend
15   “Confidential” on each page of any Document containing such designated material.
16                  b.    For Testimony given in depositions the Designating Party may
17   either:
18                        i.     identify on the record, before the close of the deposition,
19   all “Confidential” Testimony, by specifying all portions of the Testimony that
20   qualify as “Confidential;” or
21
                          ii.    designate the entirety of the Testimony at the deposition
22
     as “Confidential” (before the deposition is concluded) with the right to identify
23
     more specific portions of the Testimony as to which protection is sought within 30
24
     days following receipt of the deposition transcript. In circumstances where portions
25
     of the deposition Testimony are designated for protection, the transcript pages
26
     containing “Confidential” Information may be separately bound by the court
27
     reporter, who must affix to the top of each page the legend “Confidential,” as
28
                                                 3
Case 2:20-cv-05554-RSWL-AGR Document 31 Filed 08/25/21 Page 5 of 16 Page ID #:478



1
     instructed by the Designating Party.
2
                 c.     For Information produced in some form other than Documents,
3
     and for any other tangible items, including, without limitation, compact discs or
4
     DVDs, the Designating Party must affix in a prominent place on the exterior of the
5
     container or containers in which the Information or item is stored the legend
6
     “Confidential.” If only portions of the Information or item warrant protection, the
7
     Designating Party, to the extent practicable, shall identify the “Confidential”
8

9
     portions.

10
           5.    The inadvertent production by any of the undersigned Parties or non-

11   Parties to the Proceedings of any Document, Testimony, or Information during
12   discovery in this Proceeding without a “Confidential” designation, shall be without
13   prejudice to any claim that such item is “Confidential” and such Party shall not be
14   held to have waived any rights by such inadvertent production. In the event that any
15   Document, Testimony, or Information that is subject to a “Confidential” designation
16   is inadvertently produced without such designation, the Party that inadvertently
17   produced the document shall give written notice of such inadvertent production
18   within twenty (20) days of discovery of the inadvertent production, together with a
19   further copy of the subject Document, Testimony, or Information designated as
20   “Confidential” (the “Inadvertent Production Notice”).       Upon receipt of such
21
     Inadvertent Production Notice, the Party that received the inadvertently produced
22
     Document, Testimony, or Information shall promptly destroy the inadvertently
23
     produced Document, Testimony, or Information and all copies thereof, or, at the
24
     expense of the producing Party, return such together with all copies of such
25
     Document, Testimony or Information to counsel for the producing Party and shall
26
     retain only the “Confidential” materials. Should the receiving Party choose to
27
     destroy such inadvertently produced Document, Testimony, or Information, the
28
                                              4
Case 2:20-cv-05554-RSWL-AGR Document 31 Filed 08/25/21 Page 6 of 16 Page ID #:479



1
     receiving Party shall notify the producing Party in writing of such destruction within
2
     ten (10) days of receipt of written notice of the inadvertent production. This
3
     provision is not intended to apply to any inadvertent production of any Document,
4
     Testimony, or Information protected by attorney-client or work product privileges.
5
     In the event that this provision conflicts with any applicable law regarding waiver of
6
     confidentiality through the inadvertent production of Documents, Testimony or
7
     Information, such law shall govern.
8

9          6.     In the event that counsel for a Party receiving Documents, Testimony
10   or Information in discovery designated as “Confidential” objects to such
11   designation with respect to any or all of such items, said counsel shall advise
12   counsel for the Designating Party, in writing, of such objections, the specific
13   Documents, Testimony or Information to which each objection pertains, and the
14   specific reasons and support for such objections (the “Designation Objections”).
15
     Counsel for the Designating Party shall have thirty (30) days from receipt of the
16
     written Designation Objections to either (a) agree in writing to de-designate
17
     Documents, Testimony, or Information pursuant to any or all of the Designation
18
     Objections and/or (b) file a motion with the Court seeking to uphold any or all
19
     designations on Documents, Testimony, or Information addressed by the
20
     Designation Objections (the “Designation Motion”). Pending a resolution of the
21
     Designation Motion by the Court, any and all existing designations on the
22
     Documents, Testimony, or Information at issue in such Motion shall remain in
23
     place. The Designating Party shall have the burden on any Designation Motion of
24
     establishing the applicability of its “Confidential” designation. In the event that the
25
     Designation Objections are neither timely agreed to nor timely addressed in the
26

27
     Designation Motion, then such Documents, Testimony, or Information shall be de-

28
                                                5
Case 2:20-cv-05554-RSWL-AGR Document 31 Filed 08/25/21 Page 7 of 16 Page ID #:480



1
     designated in accordance with the Designation Objection applicable to such
2
     material.
3
           7.     Access to and/or Disclosure of Confidential Materials designated as
4
     “Confidential” shall be permitted only to the following persons:
5
                  a.     the Court;
6
                  b.     (1) The Parties and their attorneys of record in the Proceedings
7
     and their affiliated attorneys, paralegals, clerical and secretarial staff employed by
8

9
     such attorneys who are actively involved in the Proceedings and are not employees

10
     of any Party. (2) In-house counsel to the undersigned Parties and the paralegal,

11   clerical and secretarial staff employed by such counsel. Provided, however, that each
12   non-lawyer given access to Confidential Materials shall be advised that such
13   Materials are being Disclosed pursuant to, and are subject to, the terms of this
14   Stipulation and Protective Order and that they may not be Disclosed other than
15   pursuant to its terms;
16                c.     those officers, directors, partners, members, employees and
17   agents of all non-designating Parties that counsel for such Parties deems necessary
18   to aid counsel in the prosecution and defense of this Proceeding; provided, however,
19   that prior to the Disclosure of Confidential Materials to any such officer, director,
20   partner, member, employee or agent, counsel for the Party making the Disclosure
21
     shall deliver a copy of this Stipulation and Protective Order to such person, shall
22
     explain that such person is bound to follow the terms of such Order, and shall secure
23
     the signature of such person on a statement in the form attached hereto as Exhibit A;
24
                  d.     court reporters in this Proceeding (whether at depositions,
25
     hearings, or any other proceeding);
26
                  e.     any deposition, trial or hearing witness in the Proceeding who
27
     previously has had access to the Confidential Materials, or who is currently or was
28
                                               6
Case 2:20-cv-05554-RSWL-AGR Document 31 Filed 08/25/21 Page 8 of 16 Page ID #:481



1
     previously an officer, director, partner, member, employee or agent of an entity that
2
     has had access to the Confidential Materials;
3
                  f.     any deposition or non-trial hearing witness in the Proceeding
4
     who previously did not have access to the Confidential Materials; provided, however,
5
     that each such witness given access to Confidential Materials shall be advised that
6
     such Materials are being Disclosed pursuant to, and are subject to, the terms of this
7
     Stipulation and Protective Order and that they may not be Disclosed other than
8

9
     pursuant to its terms;

10
                  g.     mock jury participants, provided, however, that prior to the

11   Disclosure of Confidential Materials to any such mock jury participant, counsel for
12   the Party making the Disclosure shall deliver a copy of this Stipulation and
13   Protective Order to such person, shall explain that such person is bound to follow
14   the terms of such Order, and shall secure the signature of such person on a statement
15   in the form attached hereto as Exhibit A;
16                h.     outside experts or expert consultants consulted by the
17   undersigned Parties or their counsel in connection with the Proceeding, whether or
18   not retained to testify at any oral hearing; provided, however, that prior to the
19   Disclosure of Confidential Materials to any such expert or expert consultant, counsel
20   for the Party making the Disclosure shall deliver a copy of this Stipulation and
21
     Protective Order to such person, shall explain its terms to such person, and shall
22
     secure the signature of such person on a statement in the form attached hereto as
23
     Exhibit A. It shall be the obligation of counsel, upon learning of any breach or
24
     threatened breach of this Stipulation and Protective Order by any such expert or
25
     expert consultant, to promptly notify counsel for the Designating Party of such
26
     breach or threatened breach; and
27
                  i.     any other person or entity that the Designating Party agrees to in
28
                                                 7
Case 2:20-cv-05554-RSWL-AGR Document 31 Filed 08/25/21 Page 9 of 16 Page ID #:482



1
     writing.
2
           8.       Confidential Materials shall be used by the persons or entities receiving
3
     them only for the purposes of preparing for, conducting, participating in the conduct
4
     of, and/or prosecuting and/or defending the Proceeding, and not for any business or
5
     other purpose whatsoever.
6
           9.       Any Party to the Proceeding (or other person subject to the terms of this
7
     Stipulation and Protective Order) may ask the Court, after appropriate notice to the
8

9
     other Parties to the Proceeding, to modify or grant relief from any provision of this

10
     Stipulation and Protective Order.

11         10.      Entering into, agreeing to, and/or complying with the terms of this
12   Stipulation and Protective Order shall not:
13                  a.    operate as an admission by any person that any particular
14   Document, Testimony, or Information marked “Confidential” contains or reflects
15   trade secrets, proprietary, confidential or competitively sensitive business,
16   commercial, financial or personal information; or
17                  b.    prejudice in any way the right of any Party (or any other person
18   subject to the terms of this Stipulation and Protective Order):
19                        i.     to seek a determination by the Court of whether any
20   particular Confidential Materials should be subject to protection under the terms of
21
     this Stipulation and Protective Order; or
22
                          ii.    to seek relief from the Court on appropriate notice to all
23
     other Parties to the Proceeding from any provision(s) of this Stipulation and
24
     Protective Order, either generally or as to any particular Document, Material or
25
     Information.
26
           11.      Any Party to the Proceeding who has not executed this Stipulation and
27
     Protective Order as of the time it is presented to the Court for signature may
28
                                                 8
Case 2:20-cv-05554-RSWL-AGR Document 31 Filed 08/25/21 Page 10 of 16 Page ID #:483



1
     thereafter become a Party to this Stipulation and Protective Order by its counsel’s
2
     signing and dating a copy thereof and filing the same with the Court, and serving
3
     copies of such signed and dated copy upon the other Parties to this Stipulation and
4
     Protective Order.
5
           12.    Any Information that may be produced by a non-Party witness in
6
     discovery in the Proceeding pursuant to subpoena or otherwise may be designated
7
     by such non-Party as “Confidential” under the terms of this Stipulation and
8

9
     Protective Order, and any such designation by a non-Party shall have the same force

10
     and effect, and create the same duties and obligations, as if made by one of the

11   undersigned Parties hereto. Any such designation shall also function as consent by
12   such producing non-Party to the authority of the Court in the Proceeding to resolve
13   and conclusively determine any motion or other application made by any person or
14   Party with respect to such designation, or any other matter otherwise arising under
15   this Stipulation and Protective Order.
16         13.    If any person subject to this Stipulation and Protective Order who has
17   custody of any Confidential Materials receives a subpoena or other process
18   (“Subpoena”) from any government or other person or entity demanding production
19   of such materials, the recipient of the Subpoena shall promptly give notice of the
20   same by electronic mail transmission followed by either express mail or overnight
21
     delivery to counsel of record for the Designating Party, and shall furnish such
22
     counsel with a copy of the Subpoena. Upon receipt of this notice, the Designating
23
     Party may, in its sole discretion and at its own cost, move to quash or limit the
24
     Subpoena, otherwise oppose production of the Confidential Materials, and/or seek
25
     to obtain confidential treatment of such materials from the subpoenaing person or
26
     entity to the fullest extent available under law. The recipient of the Subpoena may
27
     not produce any Confidential Materials pursuant to the Subpoena prior to the date
28
                                              9
      Case 2:20-cv-05554-RSWL-AGR Document 31 Filed 08/25/21 Page 11 of 16 Page ID #:484



      1
           specified for production on the Subpoena.
      2
                 14.    Nothing in this Stipulation and Protective Order shall be construed to
      3
           preclude either Party from asserting in good faith that certain Confidential Materials
      4
           require additional protection. The Parties shall meet and confer to agree upon the
      5
           terms of such additional protection.
      6
                 15.    If, after execution of this Stipulation and Protective Order, any
      7
           Confidential Materials submitted by a Designating Party under the terms of this
      8

      9
           Stipulation and Protective Order is Disclosed by a non-Designating Party to any

      10
           person other than in the manner authorized by this Stipulation and Protective Order,

      11   the non-Designating Party responsible for the Disclosure shall bring all pertinent
      12   facts relating to the Disclosure of such Confidential Materials to the immediate
      13   attention of the Designating Party.
      14         16.    This Stipulation and Protective Order is entered into without prejudice
      15   to the right of any Party to knowingly waive the applicability of this Stipulation and
      16   Protective Order to any Confidential Materials designated by that Party. If the
      17   Designating Party uses Confidential Materials in a non-Confidential manner, then
      18   the Designating Party shall advise that the designation no longer applies.
      19         17.    Where any Confidential Materials, or Information derived therefrom, is
$*5
      20   included in any motion or other proceeding governed by California Rules of Court,
      21
           Rules 2.550 and 2.551, the Parties and any involved non party shall follow those
      22
           rules. With respect to discovery motions or other proceedings not governed by
      23
           California Rules of Court, Rules 2.550 and 2.551, the following shall apply: If
      24
           Confidential Materials, or Information derived therefrom are submitted to or
      25
           otherwise disclosed to the Court in connection with discovery motions and
      26
           proceedings, the same shall be separately filed under seal with the clerk of the Court
      27
           in an envelope marked: “CONFIDENTIAL           FILED UNDER SEAL PURSUANT
      28
                                                     10
       Case 2:20-cv-05554-RSWL-AGR Document 31 Filed 08/25/21 Page 12 of 16 Page ID #:485



       1
            TO PROTECTIVE ORDER AND WITHOUT ANY FURTHER SEALING
       2
 $*5        ORDER REQUIRED.” $ SDUW\ VHHNLQJ WR ILOH D GRFXPHQW XQGHU VHDO PXVW FRPSO\
       3     ZLWK /RFDO 5XOH 
                  18. The Parties shall meet and confer regarding the procedures for use of
       4
            any Confidential Materials at trial and shall move the Court for entry of an
       5
            appropriate order.
       6
                  19.    Nothing in this Stipulation and Protective Order shall affect the
       7
            admissibility into evidence of Confidential Materials, or abridge the rights of any
       8

       9
            person to seek judicial review or to pursue other appropriate judicial action with

       10
            respect to any ruling made by the Court concerning the issue of the status of any

       11   Confidential Materials.
       12         20.    This Stipulation and Protective Order shall continue to be binding after
       13   the conclusion of this Proceeding and all subsequent proceedings arising from this
       14   Proceeding, except that a Party may seek the written permission of the Designating
       15   Party or may move the Court for relief from the provisions of this Stipulation and
$*5    16   Protective Order. To the extent permitted by law, the Court shall retain jurisdiction
       17   to enforce, modify, or reconsider this Stipulation and Protective Order, even after
       18   the Proceeding is terminated.
       19         21.    Upon written request made within thirty (30) days after the settlement
       20   or other termination of the Proceeding, the undersigned Parties shall have thirty (30)
       21
            days to either (a) promptly return to counsel for each Designating Party all
       22
            Confidential Materials, and all copies thereof (except that counsel for each Party
       23
            may maintain in its files, in continuing compliance with the terms of this Stipulation
       24
            and Protective Order, all work product, and one copy of each pleading filed with the
       25
            Court, one copy of each deposition together with the exhibits marked at the
       26
            deposition and one copy of the Confidential Materials), (b) agree with counsel for
       27
            the Designating Party upon appropriate methods and certification of destruction or
       28
                                                      11
Case 2:20-cv-05554-RSWL-AGR Document 31 Filed 08/25/21 Page 13 of 16 Page ID #:486



1
     other disposition of such materials, or (c) as to any Documents, Testimony, or other
2
     Information not addressed by sub-paragraphs (a) and (b), file a motion seeking a
3
     Court order regarding proper preservation of such Materials. To the extent permitted
4
     by law the Court shall retain continuing jurisdiction to review and rule upon the
5
     motion referred to in sub-paragraph (c) herein.
6
           22.    After this Stipulation and Protective Order has been signed by counsel
7
     for all Parties, it shall be presented to the Court for entry. Counsel agree to be bound
8

9
     by the terms set forth herein with regard to any Confidential Materials that have been

10
     produced before the Court signs this Stipulation and Protective Order.

11         23.    The Parties and all signatories to the Certification attached hereto as
12   Exhibit A agree to be bound by this Stipulation and Protective Order pending its
13   approval and entry by the Court. In the event that the Court modifies this Stipulation
14   and Protective Order, or in the event that the Court enters a different Protective Order,
15   the Parties agree to be bound by this Stipulation and Protective Order until such time
16   as the Court may enter such a different Order. It is the Parties’ intent to be bound
17   by the terms of this Stipulation and Protective Order pending its entry so as to allow
18   for immediate production of Confidential Materials under the terms herein.
19         This Stipulation and Protective Order may be executed in counterparts.
20         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
21
     Dated: August 24, 2021                  THE DARWISH LAW FIRM, APC
22

23
                                            By:
24                                                   /s/ Darren D. Darwish
25
                                                     Darren D. Darwish, Esq.
26
                                                     Attorneys for Plaintiffs
27                                                   JOHN DOE 1 and JOHN DOE 2
28
                                                12
Case 2:20-cv-05554-RSWL-AGR Document 31 Filed 08/25/21 Page 14 of 16 Page ID #:487



1

2
     Dated: August 24, 2021             AZIZIAN LAW, P.C.
3

4
                                  By:
5
                                         /s/ Benjamin A. Azizian
6

7
                                         Benjamin A. Azizian, Esq.
                                         Attorneys for Plaintiffs
8                                        JOHN DOE 1 and JOHN DOE 2
9

10   Dated: August 24, 2021             WORTHE HANSON & WORTHE
11

12                                By:
13
                                         /s/ Todd C. Worthe

14                                       Todd C. Worthe, Esq.
15                                       Attorneys for Defendant
                                         UNITED AIRLINES, INC.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                         13
Case 2:20-cv-05554-RSWL-AGR Document 31 Filed 08/25/21 Page 15 of 16 Page ID #:488



1
                                            EXHIBIT A
2
                          CERTIFICATION RE CONFIDENTIAL DISCOVERY
3
                                           MATERIALS
4
     I hereby acknowledge that I,                                                 [NAME].
5
                                                             [POSITION                   AND
6
     EMPLOYER], am about to receive Confidential Materials supplied in connection
7
     with John Doe 1 and John Doe 2 v. United Airlines, Inc. et al, Central District Court,
8

9
     Case No. 2:20-cv-05554-RSWL-AGR.                  I certify that I understand that the

10
     Confidential Materials are provided to me subject to the terms and restrictions of the

11   Stipulation and Protective Order filed in this Proceeding. I have been given a copy
12   of the Stipulation and Protective Order; I have read it, and I agree to be bound by its
13   terms.
14            I understand that the Confidential Materials, as defined in the Stipulation and
15   Protective Order, including any notes or other records that may be made regarding
16   any such materials, shall not be Disclosed to anyone except as expressly permitted
17   by the Stipulation and Protective Order. I will not copy or use, except solely for the
18   purposes of this Proceeding, any Confidential Materials obtained pursuant to this
19   Stipulation and Protective Order, except as provided therein or otherwise ordered by
20   the Court in the Proceeding.
21
              I further understand that I am to retain all copies of all Confidential Materials
22
     provided to me in the Proceeding in a secure manner, and that all copies of such
23
     materials are to remain in my personal custody until termination of my participation
24
     in this Proceeding, whereupon the copies of such materials will be returned to
25
     counsel who provided me with such materials.
26
              I declare under penalty of perjury, under the laws of the State of California,
27
     that the foregoing is true and correct. Executed this __       day of              , 2021
28
                                                  14
Case 2:20-cv-05554-RSWL-AGR Document 31 Filed 08/25/21 Page 16 of 16 Page ID #:489



1
     at             ____________________.
2

3
     Dated:                           BY:
4                                     Signature
5

6                                     Title
7

8                                     Address
9

10
                                      City, State, Zip
11

12
                                      Telephone No.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        15
